Citation Nr: 1522041	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  11-10 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to January 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1. The Veteran's right ear hearing loss did not have its onset in service or within one year of service discharge and is not etiologically related to service.

2. The Veteran's sleep apnea did not have its onset in service, is not etiologically related to service, and is neither due to nor aggravated by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection for an organic disease of the nervous system may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

An October 2010 VA showed the Veteran has current right ear hearing loss for VA purposes.  However, the Board finds that a preponderance of the evidence is against finding that the hearing loss is due to his service.

Audiological testing done on the Veteran during service in August 1989 and November 1991, prior to his separation from service in January 1992, do not show right ear hearing loss for VA purposes.  There is further no evidence showing hearing loss for VA purposes within one year of the Veteran's separation from service.

The Veteran has competently and credibly reported some noise exposure during service, including noise from grenades and gunfire.  The Veteran has also stated that after separation he worked in construction, although he always wore hearing protection on the job.

However, there is no competent medical opinion linking the Veteran's noise exposure in service, or any other aspect of his service, to his current hearing loss.  After considering the Veteran's history and audiological records, the October 2010 VA examiner opined that the Veteran's right ear hearing loss is not due to his service.  The examiner noted there was no significant threshold shift in the Veteran's right ear hearing during service based on the three available audiological examinations.  The examiner also opined that the Veteran's noise exposure and aging since service were contributors to his current hearing loss.

The Board acknowledges the Veteran's own opinion that his hearing loss is related to his service, but finds that the Veteran is not competent to render an opinion on such a complex medical question, which is additionally complicated by the passage of time since the Veteran's separation from service.  As a lay person, the Veteran does not have the education, training, or experience to offer an opinion as to the etiology of his current hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Therefore, the Board finds that a preponderance of the evidence is against service connection for right ear hearing loss, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Sleep Apnea

The Veteran contends he has sleep apnea secondary to his service-connected posttraumatic stress disorder (PTSD).

VA treatment records indicate that the Veteran was diagnosed with sleep apnea and prescribed a continuous positive airway pressure (CPAP) machine in 2010.  

At his June 2011 decision review officer hearing, the Veteran testified that he did not have sleep problems prior to service.  He testified that he currently has sleep problems, but did not state when those problems began.  Service treatment records do not reflect complaints of sleep problems.  In a June 2011 statement, a woman who stated she has known the Veteran since service reported that he did not have sleep problems when she first lived with him, but after an upsetting incident when he was deployed to Panama he became violent, snored at night, and had a hard time going to sleep.  She stated that the Veteran continued to snore loudly at night after service.

In December 2014 a VA opinion was obtained as to the etiology of the Veteran's current sleep apnea.  The examiner opined that the Veteran's PTSD did not cause his sleep apnea.  The examiner stated that the Veteran has risk factors for developing sleep apnea, but PTSD does not specifically cause obstruction in the upper airways or upper airway collapse, which leads to sleep apnea.

First, the Board finds that the evidence does not support that the Veteran's sleep apnea began in service.  The Veteran himself has not contended an onset in service and medical records do not show a diagnosis until many years after service.  The Board acknowledges the lay statement submitted by a woman the Veteran has lived with that his snoring began when he was in service.  However, the Board notes that as a lay person she is not competent to diagnose sleep apnea, and in fact, has only testified as to the Veteran having trouble going to sleep and snoring.  

The Board further finds that the evidence does not support the contention that the Veteran's sleep apnea was caused by his PTSD.  While the Board acknowledges the Veteran's own contention that that is the case, the Board finds his lay opinion of little probative value as to such a complicated medical question.  The Board gives greater weight to the opinion of the VA medical examiner who explained that PTSD itself cannot cause the physical obstruction that causes sleep apnea.

Finally, the Board has considered whether the evidence supports that the Veteran's PTSD has aggravated his sleep apnea.  The Board notes that there must be evidence establishing a baseline prior to aggravation of the current level of disability.  Absent such evidence, VA will not concede aggravation.  38 C.F.R. § 3.310(b).  VA treatment records reflect that the Veteran's PTSD diagnosis preceded his diagnosis of sleep apnea.  He has been receiving treatment for PTSD since mid-2010 and was diagnosed with sleep apnea later that year.  The December 2014 opinion of the VA doctor was that the number of medical and mental health comorbidities present in the Veteran's case cannot be separated out to allow comment on aggravation of the his sleep apnea beyond its natural progression by his PTSD.  Therefore, the Board finds that service connection cannot be established on a secondary aggravation basis because the evidence does not establish a baseline level of manifestations prior to any possible aggravation by PTSD.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for sleep apnea, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in May 2010 and August 2010, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA audiological examination in October 2010.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  A VA opinion as to the etiology of the Veteran's sleep apnea was also opined in December 2014 by a VA doctor who reviewed the Veteran's claims file.  The Board finds that the examination and opinions are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Service connection for right ear hearing loss is denied.

Service connection for sleep apnea is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


